Citation Nr: 0909703	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-10 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern Indiana Healthcare 
System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Lutheran Hospital of Indiana from November 4, 
2005 to November 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Northern Indiana Healthcare System 
facility.  In October 2008, the Veteran testified before the 
undersigned via video conference from the Indianapolis, 
Indiana VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran maintains that the private medical services were 
rendered in an emergency.  The Veteran contends that he 
presented to Bluffton Regional Medical Center with chest pain 
and shortness of breath on November 4, 2005.  It was 
suspected that he was having a myocardial infarction (MI).  
He was transferred from that facility via emergency vehicle 
to Lutheran Hospital of Indiana which was equipped to service 
cardiology emergency.  He was admitted to that facility on 
November 4, 2005 and remained to November 15, 2005.  The 
Veteran alleges that he did have an MI and later underwent 
triple bypass surgery.  He contends that the VA facility was 
not feasible because it was too far away and he was in an 
emergency medical situation.   

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The Veteran is service-connected for coronary artery disease.  
Thus, that criterion is met.  The Veteran did in fact have an 
MI; thus, there was a medical emergency and that criterion is 
met.  

The Veteran's claim was denied on the basis that the VA 
facility was feasibly available.  VA approved the medical 
services rendered at Bluffton Regional Medical Center, but 
denied reimbursement for the medical services rendered at 
Lutheran Hospital of Indiana.  

The Board notes that a review of the record reflects that the 
travel time to Bluffton Regional Medical Center is 27 miles, 
while the travel time for the Roudebush VA medical facility 
was 110 miles.  As such, the Board finds that this case 
should be remanded to obtain the complete clinical records 
from both private facilities and for a VA examiner to review 
all of the records and determine if the Veteran was 
stabilized to the point that (1) it would have been 
reasonable to transfer him immediately from Bluffton Regional 
Medical Center to the VA facility which would have taken 
approximately 2 hours versus the 1/2 an hour trip to Lutheran 
Hospital of Indiana; (2) and if it would not have been 
reasonable to transfer him to the VA facility at that time, 
at what point, if any, was he stabilized to the extent during 
his treatment that it would have been reasonable to transfer 
him to the VA facility between November 4, 2005 and November 
15, 2005.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all records, which are not 
already in the claims file, of the 
Veteran's treatment at both Bluffton 
Regional Medical Center and Lutheran 
Hospital of Indiana for the time period 
in question (November 4, 2005 to November 
15, 2005).  

2.  Obtain a medical opinion from a VA 
examiner.  The examiner should review the 
claims folder prior to examination to 
include all records from Bluffton 
Regional Medical Center and Lutheran 
Hospital of Indiana.  The examiner should 
opine as to if the Veteran was stabilized 
to the point that:

(1) it would have been reasonable to 
transfer him immediately from 
Bluffton Regional Medical Center to 
the VA facility which would have 
taken approximately 2 hours versus 
the 1/2 an hour trip to Lutheran 
Hospital of Indiana; 

(2) and if it would not have been 
reasonable to transfer him to the VA 
facility at that time, at what 
point, if any, was he stabilized to 
the extent during his treatment that 
it would have been reasonable to 
transfer him to the VA facility 
between November 4, 2005 and 
November 15, 2005.  

A rationale for any opinion expressed 
should be provided.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

